Citation Nr: 0024505	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D. S.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.

The veteran's claim was initially before the Board in 
November 1997, at which time it was remanded in order to 
obtain additional treatment records.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1995.

2.  The immediate cause of death was cardiorespiratory 
failure; underlying causes of death were congestive heart 
failure and coronary artery disease.  

3.  The veteran was not service-connected for any 
disabilities at the time of his death.  

4.  The competent evidence does not show that the veteran's 
cardiorespiratory failure, congestive heart failure, coronary 
artery disease, chronic cough, or respiratory problems were 
manifested in service or in the first post service year, or 
that they were related to his pneumonia developed in service, 
or in any other way to his military service.

5.  A chronic cough or other type of respiratory disorder was 
not related to the veteran's pneumonia developed in service, 
or in any other way to his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in October 1942, no abnormalities were noted.  
The veteran was hospitalized from March 8, 1943, to May 25, 
1943, for primary atypical pneumonia of the lower and upper 
lobes and right lung, untyped, unvaccinated, cause 
undetermined.  On March 8, 1943, the veteran reported a cough 
for three days with a sudden onset of pain in his right 
chest, aggravated by deep breathing.  An x-ray showed 
pneumonic infiltration of the right mid lung field.  Working 
diagnosis was pneumonia.  On March 11, 1943, the veteran was 
diagnosed with atypical pneumonia of the right mid-lung 
field.  He had chemotherapy, but this was stopped.  An x-ray 
from March 25, 1943, showed that there was a thickened pleura 
base.  On April 17, 1943, it was reported that the veteran's 
cough was decreasing in quantity.  On May 4, 1943, it was 
reported that the veteran was feeling well and was gaining 
strength.  

When the veteran was seen in December 1943, it was noted that 
he had an old rib resection from an empyema, but that there 
was no surgical condition to warrant Board action.  At the 
veteran's separation examination in January 1946, his lungs 
and cardiovascular system were described as normal.  It was 
noted that the veteran had pneumonia on the left side in 
March 1943, and pneumonia from a left empyema in 1922.  

Copies of treatment records were submitted from the War 
Memorial Hospital from September 1979 to 1995.  The veteran 
was hospitalized in September 1979 with the chief complaint 
of abdominal pain.  It was noted that the veteran had been in 
good health with very little in the way of heart disease, 
kidney disease, or liver disease.  A chest x-ray from 
September 1979 noted no active disease in either lung.  

The Winchester Medical Center submitted copies of treatment 
records of the veteran's from June 1983 to June 1987.  The 
veteran suffered a myocardial infarction in July 1983, and in 
August 1983, a pacemaker was inserted.  A history from 1992 
indicated that the veteran had smoked cigarettes.  A social 
history from July 1993 noted that the veteran had smoked 2-3 
packs of cigarettes a day for 67 years.  

Dr. Helsley submitted copies of treatment records of the 
veteran's from July 1983 to July 1987.  

Dr. W. E. submitted copies of treatment records of the 
veteran's from November 1986 to July 1987.  

By a rating decision of October 1991, the veteran was granted 
entitlement to a special monthly pension under 38 C.F.R. 
§ 3.351 (d) (1) at the housebound rate on account of coronary 
artery disease with myocardial infarction, congestive heart 
failure, and permanent pacemaker implant rated as 100 percent 
disabling.  It was noted that the veteran had additional 
disabilities of severe peripheral vascular disease of the 
lower extremities independently ratable at 60 percent or more 
from October 7, 1991. 

By a rating decision of November 1994, the veteran was 
granted entitlement to special monthly pension by reason of 
the need for aid and attendance of another person.  

The veteran's death certificate shows that he died on 
November [redacted], 1995.  Cardiorespiratory failure was listed 
as the immediate cause of death.  Congestive heart failure and 
coronary artery disease were listed as underlying causes of 
death.  

The appellant was afforded a hearing before the Board in 
Washington, D.C., in August 1997, a transcript of which has 
been associated with the claims folder.  She testified that 
she met her husband in 1959.  She reported that when the 
veteran was 12 that he had pneumonia and pleurisy and had one 
or two ribs taken out.  She described the veteran's treatment 
from 1981 with Drs. Helsley, Ellis, and Hashem.  

At the appellant's August 1997 hearing, she submitted 
evidence for which she waived RO consideration.  She 
submitted copies of treatment records from the Winchester 
Medical Center from March 1995 to September 1995 as well as 
copies of treatment records from the Hospice of Panhandle 
from June 1995 to October 1995.  

Hospitalization records from the Winchester Medical Center 
from March 1995 to September 1995 show that the veteran was 
hospitalized from March 1, 1995 to March 7,1995.  Relevant 
diagnoses were severe congestive heart failure secondary to 
ischemic cardiomyopathy, arteriosclerotic cardiovascular 
disease.  The veteran was hospitalized from March 31, 1995 to 
April 3, 1995.  Diagnoses were peripheral vascular disease, 
myelodysplasia, cholelithiasis, arteriosclerotic 
cardiovascular disease, congestive heart failure, and cardiac 
pacemaker.  The veteran was hospitalized from August 16, 
1995, to August 19, 1995.  Final diagnoses were congestive 
heart failure, ischemic cardiomyopathy, myelodysplasia, 
status post cerebrovascular accident, and status post 
pacemaker therapy.  The veteran was hospitalized from 
September 27, 1995, to September 29, 1995.  He was admitted 
in congestive heart failure.  Final diagnosis was congestive 
heart failure, status post myocardial infarction, and 
myelodysplasia.  

Treatment records from June 1995 to October 1995 from the 
Hospice of the Panhandle, Inc. show that the veteran received 
treatment during this time.

The appellant submitted a letter from Dr. J. H. dated 
September 2, 1997, which was received by the Board on 
September 9, 1997.  The appellant's representative waived RO 
consideration of the letter.  

Dr. J. H. indicated that he had carefully reviewed the 
veteran's medical records regarding his hospitalization and 
treatment for pneumonia and other respiratory problems while 
serving in the Army.  He opined that the veteran's chronic 
cough and respiratory problems were "as likely as not" the 
result of complications from or attributed to his condition 
and or treatment while on active duty.  He also opined that 
the veteran's aplastic anemia as likely as not could have 
been related to exposure during the military.

Pursuant to the Board's November 1997 remand, in December 
1998, the RO attempted to obtain additional treatment records 
from Dr. Hashem based on the address that the appellant had 
provided; however, no response was received.  

The appellant was afforded a hearing before the Board in 
December 1999, a transcript of which has been associated with 
the claims folder.  She testified that when she married the 
veteran, he had problems with shortness of breath, but never 
went to the doctor for it.  She testified that the veteran 
had smoked for about 50-60 years, but that he quit on July 
26th, when he had his first heart attack.  She stated that 
the veteran had not had physicals for his employment.  She 
recalled respiratory problems and shortness of breath, but 
never any other bouts of pneumonia.  She did not know of any 
other statement or etiological opinion that Dr. J. H. might 
have prepared other than the one that he wrote down.  She 
wrote that when Dr. "Heschley" left, Dr. J. H. took over 
his records and his office.  She thought that the veteran 
might have developed typhoid from shots he was given in 
service.  It was noted that abnormalities were shown in 1988.  

In April 2000, the Board sought an independent medical 
opinion.  The Board sought answers to the following 
questions:

Is it as likely as not that the pneumonia the veteran 
had in service was etiologically related to the 
immediate or underlying causes of the veteran's death?

Is it as likely as not that the veteran's pneumonia in 
service contributed substantially or materially to his 
death?

In April 2000, the independent medical opinion was obtained 
by the Board.  The physician stated that it was not as likely 
as not that the pneumonia the veteran had in service was 
etiologically related to the immediate or underlying causes 
of the veteran's death.  The physician also stated that it 
was not as likely as not that the veteran's pneumonia in 
service contributed substantially or materially to his death.  

The physician noted that the veteran's pneumonia was 
correctly diagnosed as primary atypical pneumonia, which was 
later proven to be due to adenoviruses or Mycoplasma 
pneumoniae in military populations.  The physician noted that 
this pneumonia was properly treated and that the veteran 
progressed through an often observed prolonged convalescence 
until all symptoms, physical findings, and pulmonary 
infiltrates on chest x-ray had completely resolved, and the 
veteran returned to duty on May 25, 1943.  The physician 
stated that pneumonia of this type is considered self-limited 
with full recovery and with no long term damage to the lungs.  
The physician stated that the blunting of pleura on the 
opposite lung was associated with partial excision of the 
left 8th rib and the scar of an old thoracotomy which no 
doubt was due to the veteran's past medical history in the 
chart of childhood pneumonia complicated by pleurisy.  

The physician noted that the veteran's wife married the 
veteran in 1962, and stated that he had episodic cough, 
sputum production, and exertional dyspnea, but no instances 
of recurrent pneumonia nor severe bronchitis.  The physician 
asserted that these symptoms were likely related to the 
veteran's cigarette smoking habit of 50-60 years, for which 
no medical attention was ever sought.  The physician noted 
that the veteran came under medical care for an acute 
myocardial infarction in 1983, and was diagnosed with 
unstable angina the following year.  The physician noted that 
the veteran also developed peripheral vascular disease 
requiring femoral-popliteal bypass surgery and severe 
atherosclerosis of the thoracic aorta, as well as coronary 
heart disease.  

The physician noted that the veteran developed congestive 
heart failure in 1994, and was treated with a digitalis type 
drug and diuretic.  It was noted that multiple subsequent 
admissions documented worsening heart failure requiring high-
dose IV diuretic therapy and complicating cardiac arrhythmia 
necessitating placement of a permanent pacemaker.  It was 
noted that in November 1995, at the age of 82, the veteran 
was readmitted in a debilitated weakened condition having 
sustained a fall with hip pain, and died shortly thereafter.  
The physician commented that the death certificate listing of 
cause of death as cardiorespiratory failure due to congestive 
heart failure due to coronary artery disease was certainly 
justified by the medical records.  The physician concluded 
that there was no reason to consider any relationship to be 
present between the veteran's cause of death and the self-
limited pneumonia he experienced in service more than 50 
years earlier.  


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  All relevant facts for the appellant's claim have 
been properly developed and no further assistance is required 
in order to comply with the duty to assist mandated in 38 
U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (1999).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (1999).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (1999).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

When, after consideration of all evidence and material of 
record ....there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises....such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (1999).


The veteran's death certificate shows that he died from 
cardiorespiratory failure, with underlying causes of death 
being congestive heart failure and coronary artery disease.  
The veteran was not service-connected for any disability at 
the time of his death.  The appellant contends that the 
veteran's pneumonia in service caused his chronic cough and 
respiratory problems, and eventually his cardiorespiratory 
failure.  

The evidence does not show that the veteran's 
cardiorespiratory failure, congestive heart failure, or 
coronary artery disease were incurred in or aggravated by 
service.  The record indicates that the first indication of 
cardiovascular problems was when the veteran had a heart 
attack in 1983, more than 35 years after the veteran's 
discharge from service.  Accordingly, the veteran's 
congestive heart failure and coronary artery disease may not 
be presumed to have been incurred in service.  

Furthermore, the competent medical evidence does not show 
that the veteran's pneumonia for which he was treated in 
service caused either the veteran's chronic cough, 
respiratory problems, cardiorespiratory failure, congestive 
heart failure, or coronary artery disease in order to warrant 
a finding of secondary service connection.  The question of 
whether the veteran's pneumonia caused any respiratory or 
cardiovascular disorders is one of medical causation and, 
therefore, one that must be resolved by weighing the opinions 
presented by qualified medical experts.  There are two 
medical opinions of record which discuss the relationship of 
the veteran's pneumonia in service with any cardiovascular or 
respiratory disorders.  By a clear preponderance, as will be 
explained below, these items of medical evidence support a 
finding that the veteran's respiratory and cardiovascular 
disorders were not the result of the pneumonia the veteran 
had in service.



In the April 2000 independent medical opinion, the physician 
commented that there was no reason to consider any 
relationship to be present between the veteran's cause of 
death, and his self-limited pneumonia he experienced in 
service more than 50 years prior.  The physician specifically 
commented that the type of pneumonia that the veteran had in 
service was considered self-limited with full recovery and no 
long term damage to the lungs.  The physician also commented 
that the symptoms that the veteran's wife noted (episodic 
cough, sputum production, and exertional dyspnea) were likely 
related to the veteran's cigarette smoking habit of 50-60 
years.  

In a September 1997 letter, Dr. J. H. opined that the 
veteran's chronic cough and respiratory problems were "as 
likely as not" the result of complications from or 
attributed to his condition and or treatment while on active 
duty.  He also opined that the veteran's aplastic anemia as 
likely as not could have been related to exposure during the 
military.

The Court has held that once a benefits claim is well 
grounded, the presumption that the opinions of those 
physicians in favor of the veteran are entitled to full 
weight no longer applies, and the Board can determine the 
question of service connection by weighing and balancing 
them, together with all the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

Also, the Court has rejected the "treating physician rule," 
which holds that opinions of a claimant's treating physician 
are entitled to greater weight than opinions from medical 
experts who have not treated a claimant. Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

In assessing the medical opinions in the record, more weight 
is given to the independent medical opinion from April 2000 
than the private opinion of Dr. J. H. from September 1997.  
Although both physicians reviewed the claims file, the 


independent medical opinion was more detailed, and provided 
reasons for the conclusions reached.  Dr. J. H.'s opinion was 
more perfunctory in nature, and at least in relating aplastic 
anemia to the veteran's pneumonia, was more equivocal.  Dr. 
J. H. stated only that the veteran's aplastic anemia "could 
have been" related to exposure during the military.

In contrast, the IME opinion is clear, direct, and 
unambiguous in stating its conclusions that the causes of 
death listed on the death certificate are consistent with the 
overall medical record, and that the veteran's pneumonia was 
self-limiting and unrelated to the causes of death.

Although the appellant and her representative contend that 
the veteran's pneumonia in service caused his respiratory 
problems and shortness of breath, neither the appellant nor 
her representative are medical professionals, and are 
therefore not competent to provide evidence pertaining to 
medical causation. Espiritu, 2 Vet. App. at 494; Grottveit, 5 
Vet. App. at 93.

Based on the assessments of the relative weights to be placed 
on the various items of medical evidence, as explained above, 
the Board finds as a fact that the veteran's 
cardiorespiratory failure, congestive heart failure, and 
coronary artery disease were unrelated to his pneumonia 
sustained in service.  The Board also finds that the 
veteran's pneumonia did not cause a chronic cough or 
respiratory problems.

The competent medical evidence does not show that a 
disability that was incurred in or aggravated by service 
caused or contributed to the cause of the veteran's death.  



Therefore, the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

